DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-8, 10-13, 15-18, 20-25 are pending.
Claims 2-3, 9, 14, and 19 are cancelled.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/2/11 is acknowledged.  The traversal is on the ground(s) that, as amended, Hallenstvet fails to disclose all technical features common between Groups I and II, namely, a plastic member with a low emissivity foil.  As originally filed, Claim 1 (Group I) and claim 15 (Group II) required a low emissivity surface formed by either a non-treated surface, or a low emissivity foil.  Hallenstvet disclosed a low emissivity non-treated surface, but not a foil.  Applicant amended claim 1 to remove the non-treated surface, and to include a plastic member.  Applicant further amended claim 15 to include a plastic member and a low emissivity foil.  As such, Hallenstvet appears to fail to show all the common technical features (foil) between each Group.  In addition, it also appears that each Group shares all technical features.  As such, Applicant’s arguments (and in particular, amendments) are persuasive.  The restriction requirement of 9/19/21 is withdrawn.  As 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-13, 15-18, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “two of the metallic members” in line 4 and “the insulating strip(s)” in line 4.  There is insufficient antecedent basis for this limitation in 
Re claim 4, claim 4 recites, “the one of the insulating strip(s)” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one of the at least one insulating strips” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the one of the insulating strip(s)” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one of the at least one insulating strips” and will be interpreted as such.  
Re claim 6, claim 6 recites, “one of the metallic members” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “one of the at least two metallic members” and will be interpreted as such.  
Re claim 7, claim 7 recites, “the other side” in the last line.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “another side” and will be interpreted as such.  
Re claim 13, claim 13 recites, “two or more of the insulating strip(s)” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “two or more of the at least one insulating strips” and will be interpreted as such.  
Re claim 15,
Re claim 20, claim 20 recites, “the insulating strips” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one insulating strips” and will be interpreted as such.  
Re claim 21, claim 21 recites, “the insulating strips” in line 2 and “the metallic members” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one insulating strips” and “the at least two metallic members” and will be interpreted as such.  
Re claim 22, claim 22 recites, “the one of the insulating strips” in line 2 and “two of the metallic members” twice.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one insulating strips” and “two of the at least two metallic members” and will be interpreted as such.  
Re claim 23, claim 23 recites, “one of the metallic members.”  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “one of the at least two metallic members” and will be interpreted as such.  
Re claim 25, claim 25 recites, “two of the insulating strips” in line 7, “the insulating strips” in line 8, and “the insulating strips” in line 9.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “two of the at least one insulating strips,” “the two of the at least one insulating strips” and “the two of the at least one insulating strips” and will be interpreted as such.  
In addition, claim 25 recites, “the metallic members” twice and “one of the metallic members” in the last line.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least two metallic 
Claims 8, 10-12, 16-18, and 24 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10-13, 15-18, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth (GB 2413145) in view of Lenox et al (“Lenox 1”) (US 7,987,633) and Lenox et al (“Lenox 2”) (US 2014/0053488).
Re claim 1, Booth discloses a sash (Fig. 2, 1a – 3a/5a, 2a) for a sliding window or a sliding door (1a/2a are capable of use with a sliding window or a sliding door), comprising: 

wherein: 
two of the members (3a, 5, 2a) and one of the insulating strip(s) (7a, 9a, 23a, 25a) at least partially confine a cavity (interior to 2a, and interior to 1a) having a first side (the bottommost surface of 1a and 2a, also the left surface of 30 constitutes a first side) in a direction (y) (vertically) perpendicular to a plane (x-z) (left/right) in which the sliding window or the sliding door (Fig. 2a – it is noted that the claim is drawn solely to a sash “for a sliding door or a sliding window” and thus, the sliding door or window is not positively required) extends and a second side (top of 1a and 2a, also the right surface of 30 constitutes a first side) opposite to the first side (bottom of 1a and 2a), 
a low emissivity surface (on 30) is disposed along the first side (top of 1a and 2a, also the right surface of 30 constitutes a first side) or the second side (top of 1a and 2a, also the left surface of 30 constitutes a first side) and has an emissivity F of less than or equal to 0.3 (page 2 lines 4-10), 
a member (30) is disposed in the cavity (interior to 1a and 2a), and 
the low emissivity surface (32, Page 2 lines 5-10) is formed by a low emissivity foil (32) that is disposed on the member (30),
but fails to disclose the at least two members as metallic, and the member as plastic.  
However, Lenox 1 discloses the at least two members (16, comprise as 34/36) as metallic (claim 9, Col 3 lines 25-32).
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In addition, sashes made of metal are extremely well known and common in the art.	  
In addition, Lenox 2 discloses the member (54) as plastic ([0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the member is plastic as disclosed by Lenox 2 in order to utilize a cheap, readily available, easily formable material, with sufficient strength and durability.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In addition, inserts made of plastic are extremely well known and common in the art.	  
The phrase “for a sliding window or a sliding door” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
In addition, it is noted that “low emissivity” is not given any rejection under 35 U.S.C. 112b as being a relative term.  The claim defines the claimed emissivity as being less than or equal to 0.3.  In addition, Page 3 lines 10-17 of the Specification further define what constitutes “low emissivity” with respect to both of the surface and the foil.    
Re claim 4, Booth as modified discloses the sash according to claim 1, wherein the plastic member (30) extends from (Fig. 2) the one of the insulating strips (23a, 25a, 7a, 9a) that partially confines the cavity (within 1a and 2a).
Re claim 5, Booth as modified discloses the sash according to claim 4, but fails to disclose wherein the plastic member is connected to the one of the insulating strips via a clip connection.
However, Lenox 1 discloses wherein the plastic member (40) is connected to the one of the insulating strips (44b) via a clip connection (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the plastic member is connected to the one of the insulating strips via a clip connection as disclosed by Lenox 1 in order to utilize a simple, tool-less, easy to assemble and disassemble connection.  
Re claim 6, 
Re claim 7, Booth as modified discloses the sash according to claim 1, wherein a second distance (d2) (between 30 one the right, and 3a) of the plastic member (30) from one of the two metallic members (3a) on a side the low emissivity surface (32) is facing (Fig. 2) is larger than (Fig. 2) a first distance (dl) (between 30 on the right and 5a) of the plastic member (30) from the other one of the two metallic members (5a) on the other side (Fig. 2).
Re claim 8, Booth as modified discloses the sash according to claim 1, wherein: the low emissivity foil (32) at least partially comprises aluminium (Page 4 lines 1-3), and the emissivity F of the low emissivity surface (32) is less than or equal to 0.1 (Page 2 lines 4-5 discloses emissivity of .25 or less, where, for example, .09 is within the range disclosed as .25 or less which is also less than the 0.1 which is claimed).
Re claim 10, Booth as modified discloses the sash according to claim 1, wherein: the low emissivity foil (32) at least partially comprises aluminium (Page 4 lines 1-3), and the emissivity F of the low emissivity surface (32) is less than or equal to 0.1 (Page 2 lines 4-5 discloses emissivity of .25 or less, where, for example, .09 is within the range disclosed as .25 or less which is also less than the 0.1 which is claimed).
Re claim 11, Booth as modified discloses the sash according to claim 1, wherein the low emissivity surface (32) extends at least substantially parallel to (Fig. 2) the first side (the bottommost surface of 1a and 2a, also the left surface of 30 constitutes a first side) or the second side (the bottommost surface of 1a and 2a, also the right surface of 30 constitutes a second side).
Re claim 12, 
Re claim 13, Booth as modified discloses the sash according to claim 1, wherein the at least two metallic members (3a, 5a, 2a) are made of aluminium (Lenox 1: claim 9, Col 3 lines 25-32) and are connected by two or more of the insulating strips (23a, 25a, 7a, 9a).
Re claim 15, Booth discloses a method for manufacturing a sash (Fig. 2 1a/2a) for a sliding window or a sliding door (1a/2a is capable for use with a sliding door or a sliding window), the sash (1a/2a) comprising at least two members (2a, 3a, 5a) connected by one or more insulating strips (23a, 25a, 7a, 9a), the two members (2a, 3a, and 5a) and one of the insulating strips (23a, 25a, 7a, 9a) at least partially confining a cavity (interior to 2a and 1a) having a first side (the bottommost surface of 1a and 2a, also the left surface of 30 constitutes a first side) in a direction (y) (vertically) perpendicular to a plane (x-z) (left/right) in which the sliding window or the sliding door (Fig. 2a – it is noted that the claim is drawn solely to a sash “for a sliding door or a sliding window” and thus, the sliding door or window is not positively required) extends and a second side (top of 1a and 2a, also the right surface of 30 constitutes a first side) opposite to the first side (bottom of 1a and 2a), and the low emissivity surface (on 30) being disposed along the first side (top of 1a and 2a, also the right surface of 30 constitutes a first side) or the second side (top of 1a and 2a, also the left surface of 30 constitutes a first side) and has an emissivity F of less than or equal to 0.3 (page 2 lines 4-10), the method comprising: 
disposing (as 30 is disposed) a member (30) in the cavity (within 1a and 2a), and 
disposing a low emissivity foil (as 32 is disposed) on the member (30) to form the low emissivity surface (32),

However, Lenox 1 discloses the at least two members (16, comprise as 34/36) as metallic (claim 9, Col 3 lines 25-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the at least two members are made of metal as disclosed by Lenox 1 in order to utilize a cheap, readily available, easily formable material, with sufficient strength and durability.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In addition, sashes made of metal are extremely well known and common in the art.	  
In addition, Lenox 2 discloses the member (54) as plastic ([0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the member is plastic as disclosed by Lenox 2 in order to utilize a cheap, readily available, easily formable material, with sufficient strength and durability.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In addition, inserts made of plastic are extremely well known and common in the art.	  

Re claim 16, Booth as modified discloses the sash according to claim 1, wherein: the plastic member (30 on the right) is spaced apart from a first one (5a) of the two metallic members (5a) by a first distance (dl) (between 30 on the right and 5a), the plastic member (30) is spaced apart from a second one (3a) of the two metallic members (3a, 5a) by a second distance (d2) (between 30 on the right and 3a), the low emissivity foil (32) is disposed on a side (each side of 30) of the plastic member (30) that faces the second one (5a) of the two metallic members (3a, 5a), and the second distance (d2) (between 30 on the right and 3a) is greater than (Fig. 2) the first distance (dl) (between 30 on the right and 5a).
Re claim 17, Booth as modified discloses the sash according to claim 16, the low emissivity foil (32) at least partially comprises aluminium (Page 4 lines 1-3), and the emissivity F of the low emissivity surface (32) is less than or equal to 0.1 (Page 2 lines 4-5 discloses emissivity of .25 or less, where, for example, .09 is within the range disclosed as .25 or less
Re claim 18, Booth as modified discloses the sash according to claim 17, wherein no foam (Fig. 2) is disposed in the cavity (within 1a and 2a).
Re claim 22, Booth as modified discloses the sash according to claim 1, Lenox 2 discloses wherein the cavity (Fig. 7 within 144) is not completely surrounded by the two of the metallic members (144a, 144c) and the one of the insulating strips (144d) that connects the two of the metallic members (144a, 144c) such that the cavity (within 144) is open (at the bottom, as there is spacing between 144a and 144c to receive 172).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the cavity is not completely surrounded by the two of the metallic members and the one of the insulating strips that connects the two of the metallic members such that the cavity is open as disclosed by Lenox 2 in order to leave room to receive additional structure such as rollers or wheels.
Re claim 23, Booth as modified discloses the sash according to claim 1, Lenox 2 discloses further comprising: a guide rail (174) disposed in the cavity (Fig. 7), and a roller (172) connected to at least one of the metallic members (144a, 144c, at least indirectly), the roller (172) being provided in the cavity (Fig. 7) and rollable on the guide rail (174).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth further comprising: a guide rail disposed in the cavity, and a roller connected to at least one of the metallic members, the roller being provided in the cavity and rollable on the guide 
Re claim 24, Booth as modified discloses the sash according to claim 6, wherein: the plastic member (30 on the right) is spaced apart from a first one (5a) of the two metallic members (2a, 3a, 5a) by a first distance (d1) (between 30 on the right and 5a), the plastic member (30) is spaced apart from a second one (3a) of the two metallic members (2a, 3a, 5a) by a second distance (d2) (between 3a and 30 on the right), the low emissivity foil (32) is disposed on a side of the plastic member (30) that faces the second one (3a) of the two metallic members (2a, 3a and 5a), and the second distance (d2) (between 3a and 30 on the right) is greater than (Fig. 2) the first distance (dl) (between 5a and 30 on the right).

Claim(s) 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth (GB 2413145) in view of Lenox et al (“Lenox 1”) (US 7,987,633), Lenox et al (“Lenox 2”) (US 2014/0053488) and Ensinger et al (“Ensinger”) (US 5,727,356).
Re claim 20, Booth as modified discloses the sash according to claim 18, but fails to disclose wherein the insulating strips are composed of a glass fiber reinforced plastic material.
However, Ensinger discloses wherein the insulating strips (4) are composed of a glass fiber reinforced plastic material (Col 3 lines 45-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Re claim 21, Booth as modified discloses the sash according to claim 20, but fails to disclose wherein the metallic members have a wall thickness of 0.3-2 cm and the insulating strips have a wall thickness of 0.5-3 mm.	
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the metallic members have a wall thickness of 0.3-2 cm and the insulating strips have a wall thickness of 0.5-3 mm in order to ensure sufficient strength and durability while not overdesigning causing material waste.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re claim 25, Booth as modified discloses the sash according to claim 24, wherein: the low emissivity foil (32) at least partially comprises aluminium (Page 4 lines 1-3), and the emissivity F of the low emissivity surface (32) is less than or equal to 0.1 (Page 2 lines 4-5 discloses emissivity of .25 or less, where, for example, .09 is within the range disclosed as .25 or less which is also less than the 0.1 which is claimed), the 
but fails to disclose the insulating strips are composed of a glass fiber reinforced plastic material, the metallic members have a wall thickness of 0.3-2 cm and the insulating strips have a wall thickness of 0.5-3 mm, a guide rail is disposed in the cavity, and a roller is connected to at least one of the metallic members, the roller being provided in the cavity and being rollable on the guide rail.
However, Ensinger discloses wherein the insulating strips (4) are composed of a glass fiber reinforced plastic material (Col 3 lines 45-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth wherein the insulating strips are composed of a glass fiber reinforced plastic material as disclosed by Ensinger in order to utilize a strong, durable, inexpensive and readily available material.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth In re Rose, 105 USPQ 237 (CCPA 1955). In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
	In addition, Lenox 2 discloses a guide rail (174) disposed in the cavity (Fig. 7), and a roller (172) connected to at least one of the metallic members (144a, 144c, at least indirectly), the roller (172) being provided in the cavity (Fig. 7) and rollable on the guide rail (174).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash of Booth further comprising: a guide rail disposed in the cavity, and a roller connected to at least one of the metallic members, the roller being provided in the cavity and rollable on the guide rail as disclosed by Lenox 2 in order to allow for sliding movement of the sash, as guide rails and rollers are extremely well known and common in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635